NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT

MARK WYMAN,                      )
                                 )
           Appellant,            )
                                 )
v.                               )                  Case No. 2D16-2296
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed April 20, 2018.

Appeal from the Circuit Court for
Sarasota County; Charles E. Roberts,
Judge.

Jonathan Jay Kirschner of Jonathan Jay
Kirschner, Esq. & Associates, LLC, Fort
Pierce, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Linsey Sims-
Bohnenstiehl, Assistant Attorney General,
Tampa, for Appellee.



PER CURIAM.


              Affirmed.


NORTHCUTT, MORRIS, and BLACK, JJ., Concur.